Title: The Baron von Thulemeier to the American Commissioners, 8 October 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: American Commissioners


        
          Messieurs,
          à la Haye le 8. Octobre 1784
        
        Je n’ai point différé de porter à la connoissance du Roi mon Maître les dispositions des Etats-Unis de l’Amérique pour la conclusion d’un Traité d’Amitié et de Commerce, que Vous m’avez fait connoître, Messieurs, par la lettre dont Vous m’avez honoré en date du 9. de Septembre Dernier. Sa Majesté ayant jugé à propos de me munir des Pleinpouvoirs requis pour donner au dit Traité toute la consistance desirable, je m’empresse à Vous en transmettre une copie. Je me rapellerai toujours avec une satisfaction toute particulière l’avantage qui m’a été attribué d’avoir concouru à former les liens qui subsisteront à l’avenir entre la Nation Prussienne et les Citoyens des Etats Unis d’Amérique. Il me paroît superflu, Messieurs, de Vous adresser une copie du Traité de Commerce en question, qui a fait l’objet des soins reunis de Monsieur Adams et des miens, d’autant plus que je ne doute aucunement que ce Ministre n’ait conservé l’exemplaire que j’ai vu entre ses mains. Je me ferai un devoir d’accélérer la conclusion de cette négociation, et je me flatte, Messieurs, que Vous voudrez bien me communiquer Vos idées sur la manière dont Vous desirerez Vous concerter avec moi. Le Roi apprendra d’ailleurs avec plaisir le choix que les Etats Unis d’Amérique auront fait de préférence de telle ou autre ville pour le commerce d’échange entre les negocians des deux nations. Stettin, Embden, places maritimes Prussiennes, quelques ports d’Hollande ou de France, rempliront également ce but.
        J’ai l’honneur d’être avec la considération la plus distinguée / Messieurs, / Vôtre très humble et très obéissant Serviteur
        
          de Thulemeier.
        
        
        TRANSLATION
        
          Gentlemen
          The Hague, 8 October 1784
        
        I wasted no time in bringing to the attention of my lord the king the dispositions of the United States of America for the conclusion of a treaty of friendship and commerce, of which you informed me, gentlemen, in the letter with which you honored me dated 9 September last. His Majesty judged it proper to furnish me with the full powers necessary to give the said treaty all the consistency desirable. I am hastening to transmit to you a copy. I will always remember with special satisfaction the privilege that was conferred on me of contributing to the formation of the bonds that will subsist in the future between the Prussian nation and the citizens of the United States of America. It appears to me superfluous, gentlemen, to address to you a copy of the treaty of commerce in question, which has been the object of the combined efforts of Mr. Adams and myself, the more as I have no doubt at all that that minister preserved the copy that I saw in his hands. I will make it a duty to press the conclusion of this negotiation, and I flatter myself, gentlemen, that you will be willing to communicate to me your ideas on the manner in which you will want to consult with me. The king in addition will learn with pleasure the choice of the United States indicating a preference for one city or another where the exchange of commerce between merchants of the two nations might take place. Stettin or Emden, Prussian ports of trade, as well as several Dutch or French ports could equally serve this end.
        I have the honor of being with the deepest consideration, gentlemen, your very humble and very obedient servant
        
          de Thulemeier.
        
      